

115 HR 1813 IH: Border Wall Funding Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1813IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Rogers of Alabama (for himself, Mr. Barletta, Mr. Gaetz, Mr. Brooks of Alabama, Mr. Austin Scott of Georgia, Mr. Franks of Arizona, Mr. Culberson, Mr. Kelly of Mississippi, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Electronic Fund Transfer Act to impose a fee for remittance transfers to certain
			 foreign countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Wall Funding Act of 2017. 2.Fees for certain remittance transfersSection 920 of the Electronic Fund Transfer Act (relating to remittance transfers) (15 U.S.C. 1693o–1) is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
					(g)Border security fee collection
						(1)In general
 (A)FeesIf the designated recipient of a remittance transfer is located in a foreign country described in subparagraph (B), a remittance transfer provider shall collect from the sender of such remittance transfer a remittance fee equal to 2 percent of the United States dollar amount to be transferred (excluding any fees or other charges imposed by the remittance transfer provider). Except as provided in subparagraph (C), such remittance fees shall be submitted to the Treasury to be expended for the purpose of improving border security.
 (B)Foreign countriesSubparagraph (A) shall apply to designated recipients located in Mexico, Guatemala, Belize, Cuba, the Cayman Islands, Haiti, the Dominican Republic, the Bahamas, Turks and Caicos, Jamaica, El Salvador, Honduras, Nicaragua, Costa Rica, Panama, Colombia, Venezuela, Aruba, Curacao, the British Virgin Islands, Anguilla, Antigua and Barbuda, Saint Kitts and Nevis, Montserrat, Guadeloupe, Dominica, Martinique, Saint Lucia, Saint Vincent and the Grenadines, Barbados, Grenada, Guyana, Suriname, French Guiana, Ecuador, Peru, Brazil, Bolivia, Chile, Paraguay, Uruguay, or Argentina.
 (C)CostsFor the 5-year period beginning on the date of the enactment of this subsection, a remittance transfer provider may retain up to 5 percent of any remittance fees collected by such remittance transfer provider pursuant to subparagraph (A) to cover the costs of collecting and submitting such remittance fees.
 (2)Fee collection systemNot later than September 30, 2017, the Bureau, in consultation with the Secretary of Homeland Security, the Secretary of the Treasury, and remittance transfer providers, shall develop and make available a system for remittance transfer providers to—
 (A)submit the remittance fees collected in accordance with paragraph (1)(A) to the Treasury; and (B)retain a portion of such remittance fees in accordance with paragraph (1)(C).
							(3)Penalties
 (A)Whoever, with the intent to evade a remittance fee to be collected in accordance with this subsection, and who has knowledge that, at the time of a remittance transfer, the value of the funds involved in the transfer will be further transferred to a recipient located in a country listed in paragraph (1)(B), requests or facilitates such remittance transfer to a designated recipient in a country that is not listed in paragraph (1)(B) shall be subject to a penalty of not more than $500,000 or twice the value of the funds involved in the remittance transfer, whichever is greater, or imprisonment for not more than 20 years, or both.
 (B)Any foreign country that, in the joint determination of the Secretary of Homeland Security, the Secretary of the Treasury, and the Secretary of State aids or harbors an individual conspiring to avoid the fee collected in accordance with this subsection shall be ineligible to receive foreign assistance and to participate in the visa waiver program or any other programs, at the discretion of the Secretaries described in this subparagraph.
							.
			